Citation Nr: 1012164	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-12 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the severance of service connection for chloracne, 
secondary to Agent Orange exposure, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to July 
1972.  He served in the Republic of Vietnam from October 
1969 to October 1970 and is a recipient of the Purple Heart 
Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the Veteran withdrew a request for a 
Travel Board hearing in April 2006.  38 C.F.R. § 20.704(e).  


FINDING OF FACT

The evidence does not show that the grant of service 
connection for chloracne as secondary to Agent Orange 
exposure in Vietnam was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria to sever service connection for the Veteran's 
chloracne have not been met.  38 U.S.C.A. §§ 1110, 5109 
(West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era (beginning on January 9, 1962 and 
ending on May 7, 1975) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e), including for 
chloracne or other acneform diseases if manifest to a 
compensable degree within one year of the last date of 
exposure.  See 38 C.F.R. § 3.307(a)(6)(ii).

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  A change 
in diagnosis may be accepted as a basis for severance action 
if the examining physician or physicians or other proper 
medical authority certifies that, in the light of all 
accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  If additional evidence is not received within 
that period, rating action will be taken, and the award will 
be discontinued effective the last day of the month in which 
the 60-day period expired.  38 C.F.R. § 3.105(d); Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).

The Board notes that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, 1 Vet. App. at 566.  Under the 
provisions of 38 C.F.R. § 3.105(a), previous determinations 
that are final and binding will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  However, 
if the evidence establishes CUE, the prior decision will be 
reversed and amended.

In determining whether a prior determination involves CUE, 
the United States Court of Appeals for Veterans Claims 
(Court) has established a three-prong test.  The three 
prongs are: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).

A clear and unmistakable error is a very specific and rare 
kind of "error."  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

Although the same standards apply in a determination of CUE 
in a final decision under 38 C.F.R. § 3.105(a) and a 
determination as to whether a decision granting service 
connection was the product of CUE for the purpose of 
severing service connection under 38 C.F.R. § 3.105(d), 38 
C.F.R. § 3.105(d) does not limit the reviewable evidence to 
that which was before the RO in making its initial service 
connection award.  See Stallworth v. Nicholson, 20 Vet. App. 
482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).  In 
fact, the Court noted that the regulation specifically 
allows a change in medical diagnosis to serve as a basis for 
severance.  Indeed, in Stallworth, the Court, quoting 
Venturella v. Gober, 10 Vet. App. 340, 343 (1997), 
reiterated that "[i]f the Court were to conclude that ... a 
service-connection award can be terminated pursuant to § 
3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, VA would be placed 
in the impossible situation of being forever bound to a 
prior determination regardless of changes in the law or 
later developments in the factual record."  Id. at 488.  The 
Court in Stallworth further emphasized that "the severance 
decision focuses-not on whether the original decision was 
clearly erroneous-but on whether the current evidence 
established that service connection is clearly erroneous."  
Id. 

In this case, the Board has first reviewed the Veteran's 
service treatment records.  These records are negative for 
treatment for any skin rashes or other abnormalities, 
although the Veteran was referred to a dermatologist in 
August 1968 because of possible venereal disease.  A 
National Guard examination report and corresponding Report 
of Medical History from December 1974 are entirely negative 
for any skin complaints.

Subsequent to service, a December 1982 VA alcohol 
counselor's report indicates that the Veteran reported 
chronic athlete's foot since 1977 and constant "bumps" on 
his face, back, and front thighs for nine to ten years.  He 
also claimed exposure to Agent Orange.  In May 1983, the 
Veteran underwent several VA examinations; while a physical 
examination was negative for skin problems, a psychiatric 
examination report contains an Axis III diagnosis of 
possible Agent Orange exposure and a history of fungus of 
the feet.  In June 1983, the Veteran was treated for an 
acneform eruption of the face and back.  A VA Agent Orange 
examination from the same date indicates development of 
"fatty lumps " on the face that developed several years 
earlier, with the examiner noting that there were no 
symptoms related to Agent Orange exposure in Vietnam.  Later 
in the same month, the Veteran was treated for cystic 
lesions of the face, forehead, post-auricular, pubic, and 
buttocks areas that had been present for two to three years, 
and the examiner noted that the Veteran felt these skin 
problems might possibly be related to Agent Orange exposure.

Subsequently, the Veteran underwent private skin treatment 
on multiple occasions in the 1990s.  In November 1993, he 
reported that he had lesions since exposure to Agent Orange 
in Vietnam.  

The Veteran also underwent VA treatment on several occasions 
in February 2001.  The first treatment provider noted that 
the Veteran's chief complaint was that he had several 
inclusion cysts that had developed since 1972, with some 
that had become infected.  The second treatment provider, 
from the same date, noted that the Veteran wanted assistance 
in his reoccurring follicular cyst, which he felt was 
related to his exposure to Agent Orange.  The examiner noted 
the following, in a portion of the treatment note separate 
from the section specifically addressing the Veteran's 
medical history:

Sebaceous cyst: has had problem since 
returning from Viet Nam-has had 2 cyst 
removed from his face by plastic 
surgeon.  Never has seen a 
dermatologist, nor has he ever een [sic] 
on any long term antibiotics to try and 
control.  Presently has 3-4 under r 
axilla which are painful and swollen.

The assessment was "recurrent follicular cyst axilla groin 
area."  

The Veteran underwent a VA skin examination in October 2004.  
The examiner who conducted this examination did not review 
the claims file.  During the examination, the Veteran 
reported that, during active duty, his wife noticed 
eruptions on the back and underarms that looked like boils.  
They would come intermittently, and his wife would pop them 
out and squeeze and drain them and later would treat them 
with Bacitracin and dressing.  The examiner diagnosed 
chloracne with disfiguring scars but did not provide an 
opinion as to the etiology of this disability.  

In this case, the Board initially finds that the RO met the 
procedural requirements of 38 C.F.R. § 3.105(d).  The rating 
decision of July 2005 proposing severance of service 
connection for chloracne set forth all material facts and 
reasons for the proposed severance.  The Veteran was 
notified of the proposed severance by a letter dated in July 
2005 and was given an opportunity to present additional 
evidence and offer testimony at a personal hearing.  

In reviewing the above evidence, the Board is cognizant that 
the Veteran was not treated for any acneform diseases in 
service, and there is no documentation of any such treatment 
prior to May 1983, more than a decade after separation from 
service.  The Board also notes inconsistencies in the 
history reported by the Veteran; while his recent statements 
reflect a history of skin symptoms since service, he denied 
any history of skin problems in December 1974 and reported 
during his 1983 treatment that his symptoms were of a 
relatively recent onset.  Moreover, the October 2004 VA 
examination report does not include a medical nexus opinion.

At the same time, the Board is cognizant of the second 
February 2001 VA outpatient treatment report, which contains 
a reference to "[s]ebaceous cyst: has had problem since 
returning from Viet Nam."  The Board cannot ascertain with 
certainty that this statement reflects a mere recitation of 
the Veteran's own medical history as opposed to the opinion 
of the examiner, as the statement was made in a section of 
the report separate from the medical history portion.  But 
see LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence).  

As indicated above, the standards for severance of service 
connection are substantially different from, and much more 
stringent than, the standards for establishing service 
connection under 38 C.F.R. § 3.303 and related regulations.  
To the extent that the aforementioned statement from the 
February 2001 VA outpatient treatment report constitutes a 
medical nexus opinion, this statement reflects that 
reasonable minds could differ as to whether the Veteran's 
chloracne was etiologically related to service and to Agent 
Orange exposure therein.  As such, the conclusion that the 
Veteran incurred chloracne as a result of such service and 
herbicide exposure cannot be deemed clearly and unmistakably 
erroneous.  As VA has not met the high evidentiary burden of 
showing clear and unmistakable error, the severance of 
service connection for chloracne was improper, and service 
connection for this disorder is restored.  This claim is 
accordingly granted in full.

As a final matter, the Board has considered whether VA has 
fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
Nevertheless, given the Board's fully favorable disposition 
of the matter on appeal, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.


ORDER

Severance of service connection not being proper, service 
connection for chloracne as secondary to Agent Orange 
exposure in Vietnam is restored.



____________________________________________
MARY GALLAGHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


